Name: Commission Delegated Regulation (EU) No 1025/2014 of 25 July 2014 amending Annex I to Council Regulation (EC) No 1528/2007 applying the arrangements for products originating in certain states which are part of the African, Caribbean and Pacific (ACP) Group of States provided for in agreements establishing, or leading to the establishment of, Economic Partnership Agreements, as amended by Regulation (EU) No 38/2014 of the European Parliament and of the Council amending certain regulations relating to the common commercial policy as regards the granting of delegated and implementing powers for the adoption of certain measures
 Type: Delegated Regulation
 Subject Matter: international trade;  Africa;  tariff policy;  trade;  European construction
 Date Published: nan

 30.9.2014 EN Official Journal of the European Union L 284/1 COMMISSION DELEGATED REGULATION (EU) No 1025/2014 of 25 July 2014 amending Annex I to Council Regulation (EC) No 1528/2007 applying the arrangements for products originating in certain states which are part of the African, Caribbean and Pacific (ACP) Group of States provided for in agreements establishing, or leading to the establishment of, Economic Partnership Agreements, as amended by Regulation (EU) No 38/2014 of the European Parliament and of the Council amending certain regulations relating to the common commercial policy as regards the granting of delegated and implementing powers for the adoption of certain measures THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1528/2007 of 20 December 2007 applying the arrangements for products originating in certain states which are part of the African, Caribbean and Pacific (ACP) Group of States provided for in agreements establishing, or leading to the establishment of, Economic Partnership Agreements (1), as amended by Regulation (EU) No 38/2014 of the European Parliament and of the Council of 15 January 2014 amending certain regulations relating to the common commercial policy as regards the granting of delegated and implementing powers for the adoption of certain measures (2), and in particular Article 2(2) thereof, Whereas: (1) The list of beneficiary countries of the EU duty-free quota-free import regime is established by Annex I to Regulation (EC) No 1528/2007 (the Market Access Regulation). (2) Botswana, Cameroon, CÃ ´te d'Ivoire, Fiji, Ghana, Kenya, Namibia and Swaziland had not taken the necessary steps towards ratification of their respective Agreement and will consequently, in accordance with Article 2(3) of Regulation (EC) No 1528/2007, and in particular point (b) thereof, cease to be covered by the market access arrangement permitted under Regulation (EC) No 1528/2007, as from 1 October 2014. This results from Regulation (EU) No 527/2013 of the European Parliament and of the Council (3). (3) CÃ ´te d'Ivoire and Ghana, and the European Union and its Member States, concluded negotiations on an Economic Partnership Agreement on 30 June 2014. (4) Botswana, Namibia and Swaziland, and the European Union and its Member States, concluded negotiations on an Economic Partnership Agreement on 15 July 2014. (5) The Commission is empowered to adopt delegated acts in accordance with Article 24a of Regulation (EC) No 1528/2007 to amend Annex I to that Regulation so as to add regions or states from the ACP Group of States that have concluded negotiations on an agreement between the European Union and which meets the requirements of Article XXIV GATT 1994. (6) Following the date of application of this Regulation, the addition of Botswana, CÃ ´te d'Ivoire, Ghana, Namibia and Swaziland to Annex I to the Market Access Regulation will be subject to the conditions of Article 2(3) of that Regulation and in particular point (b) thereof, HAS ADOPTED THIS REGULATION: Article 1 Adding countries to Annex I In Annex I to Regulation (EC) No 1528/2007 the following countries are inserted: The Republic of Botswana; The Republic of CÃ ´te d'Ivoire; The Republic of Ghana; The Republic of Namibia; The Kingdom of Swaziland. Article 2 Entry into force This Regulation shall enter into forceon the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 October 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 2014 For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 348, 31.12.2007, p. 1. (2) OJ L 18, 21.1.2014, p. 52. (3) Regulation (EU) No 527/2013 of the European Parliament and of the Council of 21 May 2013 amending Council Regulation (EC) No 1528/2007 as regards the exclusion of a number of countries from the list of regions or states which have concluded negotiations (OJ L 165, 18.6.2013, p. 59).